Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Continuation filed Dec. 3, 2021.
Claims 1-20 are pending in the case. Claims 1, 9 and 17 are independent claims.
Double Patenting
           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1-16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-14 of U.S. Patent No. 11,194,457. 

Instant Application No. 17/541,771
U.S. Patent No. 11,194,457
1. A method, comprising: 




receiving a set of inputs via a first application with a set of user interfaces, wherein the set of inputs includes: 

a first input corresponding to a first user interface of the set of user interfaces to generate a calculation graph including: a plurality of node descriptions; and 

a selection of one or more operations, wherein each operation corresponds to a knowledge engine operation and defines a relationship between each node in the plurality of node descriptions; 


a second input corresponding to a second user interface of the set of user interfaces to generate a completeness graph that includes each node of the plurality of node descriptions of the calculation graph to carry out an operation defined by the relationship; and 

a third input corresponding to a third user interface of the set of user interfaces to generate a client user interface for a second application; 












generating via a knowledge engine the calculation graph, the completeness graph, and the client user interface as defined by the set of inputs; and displaying the client user interface in the second application.
1. A method comprising: providing access to a first type of user via a first application to a set of tabular user interface (UI) views; 

receiving input from the first application, wherein the input includes: 

a first input from a first tabular UI view of the set of tabular UI views to generate a calculation graph including: a plurality of node descriptions; and 

a selection of one or more operations corresponding to operations in a knowledge engine representing a knowledge domain, wherein each operation defines a relationship between the plurality of node descriptions; 

a second input from a second tabular UI view of the set of tabular UI views to generate a completeness graph that includes each node of the plurality of node descriptions of the calculation graph to carry out an operation defined by the relationship; and 

a third input from a third tabular UI view of the set of tabular UI views to generate a client UI view for a second application; generating via the knowledge engine the calculation graph, the completeness graph, and the client UI view as defined by the input that includes: generating a set of artifact files that defines the calculation graph, the completeness graph, and the client UI view; validating the input in the set of artifact files for generating the calculation graph and the completeness graph based on the knowledge engine that includes data types and data structures; and updating the knowledge engine with the set of artifact tiles; 
generating the client UI view for a second type of user via the second application based on the input from the first application; and displaying the client UI view in the second application.
Claims 2-8 are similar to claims 2-7 of U.S. Patent No. 11,194,457.
Claims 9-16 are similar to claims 8-14 of U.S. Patent No. 11,194,457.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorpe et al. (hereinafter Thorpe) U.S. Patent Publication No. 2016/0074707.
With respect to independent claim 17, Thorpe teaches a method, comprising: 
receiving from a server associated with a knowledge engine (see e.g. para [135]-[138] Fig. 21): 
a first user interface to generate a calculation graph (see e.g. para [115] Fig. 16); 
a second user interface to generate a completeness graph (see e.g. para [105]-[109] Fig. 11); 
a third user interface to generate a client user interface (see e.g. para [110]-[112] Fig. 12, 14); and 
a fourth user interface to test the calculation graph and the completeness graph (see e.g. para [105]-[108] Fig. 10); 
receiving input data from a user for the first, second, third, and fourth user interfaces; providing the input data to the server to generate the calculation graph, the completeness graph, and the client user interface (see e.g. para [49]-[52] – “User 202 inputs a variety of behavioral fitness goals, such as nutrition target 211, fitness target 213, and mindfulness target 215. Server 110 may generate customized plans for user 202 to follow in order to meet the user-input targets, such as a customized meal plan 231 for the nutrition target 211, a customized workout plan 233 for the fitness target 213, and a customized mindfulness plan 235 for the mindfulness target 215. For example, a meal plan may prescribe a number of meals with specified nutritional content, a fitness plan may prescribe a daily workout plan, and a mindfulness plan 235 may prescribe a daily meditation routine, a number of pages in specified books to read, a number of hours per night to sleep, and so on. In some examples, a mindfulness plan 235 may comprise the act of logging a user's physical activity and nutritional consumption on online platform 143, thereby increasing the user's mindfulness of their habits. In other examples, a mindfulness plan 235 may comprise a set of weekly mindfulness or resilience principles that a user may review and contemplate each week. Additionally, a user may set a resilience or mindfulness goal that corresponds to a weekly mindfulness principle, and may submit a motivational image that corresponds to the mindfulness goal. Such mindfulness images may be displayed throughout online platform 143 to the user and other users in order to serve as constant reminders of the mindfulness plan 235.”); 
testing the calculation graph and the completeness graph based on the input data (see e.g. para [47]-[57] [145] Fig. 2, 3 ); 
receiving an instance of the client user interface; and confirming the instance of the client user interface (see e.g. para [126][131]-[134] Fig. 20 – “each client system 2040 is a user terminal or other client device implementing software for running a respective client application 2042 for accessing services provided via a network-based application (also referred to herein as a network service) implemented by application server 2012. Such client applications may also be referred to as client modules, or simply clients, and may be implemented in a variety of ways. In exemplary embodiments, such client applications can be implemented as any of a myriad of suitable client application types, which range from proprietary client applications to web-based interfaces in which the application functionality is provided by a web server and/or a back-end program.”).  
With respect to independent claim 18, Thorpe teaches receiving real-time feedback of the input data (see e.g. para [123] [124]).  
With respect to independent claim 20, Thorpe teaches displaying a modified instance of the client user interface based on a modification received to the input data (see e.g. para [58]-[68] Fig. 4, 15, 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thorpe in view of Landwehr et al. (hereinafter Landwehr) U.S. Patent Publication No. 2013/0332616.
With respect to independent claim 19, Thorpe does not expressly show upon receiving an indication of an error in the real-time feedback, providing a notification of the error to the user. However, Landwehr teaches similar feature (see e.g. para [54] – “the provider computing entity 110 may cause display of a popup window of photos and videos from sessions during key points. Such key points may be the start of a session, the middle of a session, the end of a session, major or minor errors in exercise during a session, and/or the like. “) Both Landwehr and Thorpe are directed to reporting interface.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Landwehr and Thorpe in front of them to modify the system of Thorpe to include the above feature.  The motivation to combine Thorpe and Landwehr comes from Landwehr.  Landwehr discloses the motivation to display error notification for user so that user can adjust input accordingly (see e.g. para [54]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179